Citation Nr: 1021704	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had military service from April 1951 to March 
1953.  His awards and decorations include the Purple Heart 
medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence establishing improvement in the Veteran's skin 
disability was not of record at the time of an August 2007 
rating decision reducing from 50 percent to 10 percent the 
evaluation assigned the disability. 


CONCLUSION OF LAW

The criteria for reduction of the Veteran's 50 percent rating 
for skin disability were not met at the time of the decision 
reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.344, 4.118, Diagnostic Code 7806 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  Given, however, the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected skin disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 (under which the Veteran's skin disability was 
evaluated) provided for a 10 percent rating for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  If there was exudation or itching constant, 
extensive lesions or marked disfigurement, a 30 percent 
rating was for assignment.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder was exceptionally 
repugnant, a 50 percent evaluation was warranted.

Effective August 30, 2002, the criteria for evaluating skin 
disorders were amended to provide for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body is involved, or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks o more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating. 

Service connection for skin disability was granted in April 
2001, and evaluated as 10 percent disabling.

In a September 2002 rating decision, the assigned evaluation 
was increased to 50 percent, effective July 31, 2002, based 
on the former rating criteria.  The decision was based on the 
results of an August 2002 VA examination.  At that time, he 
reported that his skin condition caused him to itch, when in 
turn led to scratching and further skin manifestations.  
Physical examination demonstrated lesions affecting the 
elbows, as well as skin rashes affecting the scalp, behind 
the ears, and the groin.  There were lesions on the right leg 
that were oozing and crusting.  There was some scarring.  The 
examiner did not quantify the percentage of exposed surfaces 
involved or total body involvement.  The evidence before VA 
also included an August 2002 statement by a private 
physician, who indicated that the only current findings were 
seborrheic dermatitis of the scalp; the rest of the skin was 
clear.

The Veteran attended a VA examination in February 2003.  The 
examiner noted that the rash had been intermittent since its 
origin, and affected various parts.  The examiner noted that 
the Veteran used topical steroids for the skin problems, and 
that the skin disorder just recently had been relatively 
quiescent.

In an August 2003 rating decision, VA continued the 50 
percent evaluation, noting that although some improvement had 
been shown, sustained improvement had not been established in 
light of the longstanding history of skin complications and 
steroid use.

VA treatment records for December 2004 show he evidenced 
chronic eczema.  An October 2005 entry noted erythematous 
rash on the glabella, and eczema on the right forearm.

In January 2007, the Veteran filed a claim seeking 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In response, he was scheduled for a VA examination in March 
2007.  He reported that his skin symptoms were intermittent, 
and that he continued to use topical medications on a daily 
basis.  He indicated that he sees two dermatologists.  
He explained that the skin disorder involved both feet, both 
legs, his right arm and his scalp.  He indicated that at the 
time of the examination, only his scalp and right arm were 
symptomatic.  Physical examination demonstrated the absence 
of bullous lesions, except on the right arm with mild 
excoriations.  There was scalp involvement.  There was no 
scarring or disfigurement.  The examiner noted that on that 
day, there was less than 10 percent of total body 
involvement, and 5 percent of exposed areas involved.

VA treatment records for 2006 and 2007 document the continued 
prescription of medication for skin problems.

Based on the March 2007 examination report, the RO in April 
2007 proposed to reduce the evaluation assigned the skin 
disorder from 50 percent to 10 percent.  The RO explained 
that the February 2003 and March 2007 examinations, taken 
together, demonstrated sustained improvement, in that both 
indicated his symptoms were controlled with medication.  The 
RO also noted that the March 2007 examiner determined that 
the skin disorder involved only a small area.  The RO 
additionally noted that VA treatment records showed the skin 
disorder had been under control since 2004.

The record shows the RO never made any effort to obtain 
records from the private physicians mentioned by the Veteran.

The RO provided the Veteran with notice of the proposed 
reduction in an April 2007 correspondence.  The 
correspondence failed to inform the Veteran of his right to 
request a predetermination hearing within 30 days (and not 60 
days), see 38 C.F.R. § 3.105(i)(1), but fortunately, the 
record shows the Veteran did request such a hearing in May 
2007. 

The Veteran attended a hearing before a decision review 
officer in June 2007.  He testified that his skin disorder at 
times afflicted his neck, head, eyelids, and arms.  He 
reported that he had seen a number of private physicians for 
his skin problems, and that his condition was getting worse 
with age.  He explained that he experienced bad outbreaks up 
to twice each month.

In a May 2007 statement, the Veteran's spouse confirmed that 
he continued to experience outbreaks that were not always 
controlled by medication.

In an August 2007 rating decision, the RO reduced the 
evaluation assigned the skin disability from 50 to 10 
percent, effective November 1, 2007.

The Board notes that following the reduction, the Veteran 
submitted pictures taken in May, June and November of 2008 
showing rashes affecting his face and an arm.

The record reflects that the RO has substantially complied 
with the due process requirements of 38 C.F.R. § 3.105(e) in 
its reduction of the evaluation for skin disability from 50 
percent disabling to 10 percent disabling.  With respect to 
whether the evidential requirements for reducing the 
evaluation have been met, the Board notes that the provisions 
of 38 C.F.R. § 3.344(a), regarding stabilization of 
disability ratings, are for application, since the Veteran's 
50 percent evaluation had not been in effect for a period of 
five years or more.  The 50 percent evaluation was in effect 
from July 31, 2002, until the reduction effective November 1, 
2007.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  In consequence, the 50 percent rating may 
not be reduced on any one examination, except in those 
instances where all the evidence of record warrants the 
conclusion that sustained improvement has been demonstrated, 
and that with a showing of material improvement, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.

Although the Veteran's skin disorder was relatively quiescent 
when examined in 2003 and March 2007, both VA examiners 
nevertheless noted that the Veteran was still afflicted with 
skin problems, and the record shows that, historically, the 
Veteran's skin disorder waxes and wanes in severity.  In 
fact, VA treatment records for December 2004 and October 2005 
documented periods when his skin disorder again would worsen.  
The Board points out that though VA treatment records since 
then do not address further exacerbations and instead only 
reflect that the Veteran continues to be prescribed topical 
steroids, the Veteran clearly informed VA that he seeks 
treatment for his skin problems primarily through private 
physicians.  Unfortunately, the RO made no effort to obtain 
records from the referenced physicians, resulting in an 
incomplete record on which to base a finding of improvement.   

The record also reflects that the Veteran presented sworn 
testimony, and a statement by his spouse, that his skin 
problems continue to experience periods of exacerbations at 
least once per month, and sometimes twice in a month.  The 
Board notes in passing that pictures taken after the 
reduction was effectuated confirm the Veteran's testimony.  
The Board finds the Veteran's testimony to be credible, and 
points out that he is clearly competent to report his 
observations of outbreaks, as is his spouse.

After review of the record, the Board concludes that although 
the March 2007 examination may or may not have demonstrated 
improvement in the Veteran's skin disorder, neither that 
examination, nor the other evidence on file, indicated that 
any such improvement is likely to be sustained.  In fact, the 
opposite is true, given the Veteran's credible testimony and 
the history of his skin disorder.

The Board notes that the rating decision reducing the 
evaluation relied heavily on the March 2007 findings 
concerning the percentage of surface area involved.  Given 
that this was the first examiner to actually provide such 
findings, there is no prior medical evidence against which to 
compare those findings to determine if improvement had been 
shown on that basis.

As sustained improvement has not been demonstrated, the 
rating reduction was void ab initio.  As the evidence of 
record does not establish sustained improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life under 38 C.F.R. § 3.344, the 50 percent 
rating is restored, effective from the date of the reduction. 

The Board notes that the Veteran has not alleged that his 
skin disorder is more than 50 percent disabling.  In fact, he 
has requested that it be rated as 30 percent disabling.  
Consequently, the Board has limited this decision to the 
matter of the propriety of the reduction.


ORDER

The 50 percent rating for skin disability is restored, 
effective the date of the reduction. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


